Exhibit 10.11
EIGHTH AMENDMENT TO THE
INGRAM MICRO 401(k) INVESTMENT SAVINGS PLAN
     The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of the dates specified below.
     1. Effective as of January 1, 2009, Section 1.18 is amended to by the
addition of the following to the first paragraph thereof:

    “For all purposes hereunder, Compensation shall include a Differential Wage
Payment made after December 31, 2008. A Differential Wage Payment means a
payment by an Employer to an individual who is performing service in the
uniformed services (as defined in Chapter 43 of Title 38 of the United States
Code) while on active duty for more than 30 days, which represents all or a
portion of the wages the individual would have received if the individual were
performing service for the Employer.       Effective for remuneration paid after
December 31, 2008: (i) an individual receiving a Differential Wage Payment shall
be treated as an Employee of the Employer making the payment; (ii) the
Differential Wage Payment shall be treated as Compensation for all purposes
hereunder; and (iii) the Plan shall not be treated as failing to meet the
requirements of Section 401(a)(4), 401(a)(26), 401(k)(3), 401(k)(11),
401(k)(12), 401(m), 403(b)(12), 408(k)(3), 408(k)(6), 408(p), 410(b), or 416 by
reason of any contribution or benefit which is based on the Differential Wage
Payment, provided that all employees of the Employer and its affiliates
(determined under Sections 414(b), (c), (m), and (o) of the Code) who are
performing qualified military service are entitled to receive Differential Wage
Payments and make contributions based on such payments on reasonably equivalent
terms.”

     2. Effective as of January 1, 2009, Section 3.1 is amended by the addition
of the following thereto:

    “Notwithstanding the above, the Administrator may establish uniform and
nondiscriminatory procedures which restrict the elections under this Plan of a
Participant who is also participating in the Ingram Micro Inc. Supplemental
Investment Savings Plan (as it may be amended from time to time). The percentage
of Compensation that such a Participant may elect to contribute to this Plan as
Before-Tax Contributions and/or After-Tax Contributions may be limited to the
percentage designated as permissible by the Administrator, provided that such
percentage does not exceed the maximum percentage of Compensation that a
Participant who is not a Highly Compensated Employee may elect to contribute to
this Plan. In addition, the frequency with which a Participant may change the
percentage of his Compensation to be contributed to the Plan as Before-Tax
Contributions and/or After-Tax Contributions may be limited to the frequency
designated by the Administrator, provided that such changes may not be made more

 



--------------------------------------------------------------------------------



 



    often than similar changes may be made by a Participant who is not a Highly
Compensated Employee.”

     3. Effective as of January 1, 2007, Section 6.2(b) is amended to by the
addition of the following thereto:

    “For this purpose, a Participant who dies on or after January 1, 2007, while
performing qualified military service (as defined in Section 414(u) of the Code)
shall be 100% vested to the same extent as if the Participant had resumed and
then terminated employment on account of death. The survivors of the Participant
shall be entitled to any additional benefits, other than benefit accruals
relating to the period of qualified military service, provided under this Plan
had the Participant resumed and then terminated employment on account of death.”

     4. Effective for years beginning after December 31, 2008, Article VII is
amended by the addition of a new Section 7.6 to read as follows:
     “7.6 Withdrawals During Military Service

    A Participant may withdraw up to the entire balance of his Before-Tax
Contribution Account during any period the Participant is performing service in
the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code) while on active duty for more than 30 days; provided that a
Participant who makes such a withdrawal shall not make a Before-Tax Contribution
or After-Tax Contribution during the 6-month period beginning on the date of the
withdrawal.”

     IN WITNESS WHEREOF, this Eighth Amendment is executed on the date set forth
below.

                  INGRAM MICRO INC.    
 
           
 
  By:   /s/ Larry C. Boyd    
 
     
 
   
 
  Title:   Senior Vice President, Secretary and General Counsel    
 
           
 
  Date:   March 30, 2009    

-2-